Title: To Benjamin Franklin from Gérard de Rayneval, 14 [i.e., 24] June 1780
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


A Versailles le 14. Juin [i.e., June 24] 1780.
M. Le Cte. de Vergennes a remis avant hier, Monsieur, une Lettre pour vous à M. Dumont qui desireroit fort de vous entretenir; S. Ece. vous seroit infiniment obligé si vous vouliez bien lui dire si le dt. Dumont vous a éffectivement vû, et lui confier les Ouvertures qu’il peut vous avoir faites. Mon Exprès a ordre d’attendre votre Reponse.
J’ai l’honneur d’etre avec un parfait attachement, Monsieur, Votre très humble et tres obeissant serviteur.
(signé) Gerard De Rayneval.
M Franklin.
